DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2013/0082983).

	Regarding claims 1 and 19
	Liu et al. shows the self-capacitance device comprising:(a) a body (22); (b) a capacitance coil (24, see for example para. 0021 that describes that the inductor 24 increases the magnitude of capacitance variation and makes the multi-pointer touchscreen stylus 20 operate the capacitive touch-screen more sensitively, and therefore taken to be a capacitance coil; note also, that it has been well established and well known that a coil may inherently include capacitance, see for example: Kesil et al., the abstract, para. 0032, 0044, 0046 and 0049; and Murakami et al., col. 8, lines 16-26) disposed within the body (see for example the Figs. 2-5b); and (c) at least three contacts disposed on a distal side of the body (see for example multi-touch points 262, 266, 264 and para. 0021-0022), wherein the at least three are in electrical contact with the capacitance coil wherein the device is detectable by a touchscreen without human contact as a result of the capacitance coil when the at least three contacts are positioned in contact with the touchscreen (see for example para. 0021-0022, that multi-touch points causes variation in the capacitance when in contact with the capacitive touchscreen, which inherently does not require human contact, i.e. human contact can be used to move the stylus however it is not required, for example other devices for moving the stylus over the touchscreen such as a robot arm or other remote moving device, and still cause capacitance change on the touchscreen).  


	Regarding claims 2 and 14
	Liu et al. further shows, at least one weight disposed within the body (taken to be anything placed within the body 22, for example the coil 24, brush-pen tip or nibs, or anything else that can be place within body).  

	
Regarding claim 3
	Liu et al. further shows, wherein the body comprises:(a) an internal wall disposed within the body (taken to be the internal wall of the shaft 22, see for example Fig. 2); (b) an external wall defining an outer surface of the body (taken to be the external wall of the shaft 22 or the coil 24); (c) a first space defined within the internal wall (see for example Fig. 2); and (d) a second space defined between the internal wall and the external wall (taken to be the space between or around the coil, see for example Fig. 2)

	
Regarding claim 5
	Liu et al. further shows, an object disposed on a proximal side of the body (taken to be for example spherical pointers 262).  

	
Regarding claim 6
	Liu et al. further shows, a removable cover removably disposeable on a proximal side of the body (taken to be inherent or very well known to have a cover for protecting 

	Regarding claim 7
	Liu et al. further shows, an object disposed on the removable cover (taken to be inherent or very well known to have a cover for protecting pointers, such as a removable cover for protecting the writing tip of a pen or marker).   

	
Regarding claims 8 and 20
	Liu et al. further shows,
(a) an enclosure attached to the removable cover (taken to be inherent such as anything attached to cover, for example a seal for holding the cover to the shaft, a decorative ring known to be including a pen covers, a clip, a protective seat or protrusion for protecting the pen tip, etc.); and
(b) a three-dimensional object disposed within the enclosure (also taken to be inherent since any physical object can be considered three-dimensional).  



	Allowable Subject Matter

Claims 10-18 are allowed.

Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4, 9 and 10-18
The reasons for allowance for claims 4, 9 and 10-18 are based on applicant’s remarks filed on 09/08/2021 and incorporated herein, see the applicant’s remarks for further details.



Response to Arguments

Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argue that the prior are does not teach a capacitance coils. Applicant elaborated that the coil (24) shown in Liu is an inductor coil and not a capacitance coil as recited. This is not convincing because a described in the advisory action because the coil (24) provides the same function as the recited capacitance coil, i.e. it increases the magnitude of capacitance variation and makes the multi-pointer touchscreen stylus 20 operate the capacitive touch-screen more sensitively (see para. 0021), and therefore taken to be a functional equivalent to the recited capacitive coil. Applicant further argues that are fundamental differences between a capacitor and an inductor. A capacitor is a device that stores electrical energy in an electrical field. In contrast, an inductor stores energy in the form of a magnetic field. This is true however, this argument is not convincing because it seems that applicant is arguing terminology without any support in the specification. Applicant did not recite or explain any structure of the coil that would cause it to store electrical energy, as argued, or the capability of storing energy. As noted above, coils inherently have capacitance (see for example, that it has been well established and well known that a coil may inherently include capacitance, see for example: Kesil et al., the abstract, para. 0032, 0044, 0046 and 0049; and Murakami et al., col. 8, lines 16-26). Therefore meeting the language of the claim.

Applicant also argue, that any touchscreen will react differently to a device having an inductor vs. a capacitor. That is, a touchscreen is specifically configured to respond to the capacitance and electrical field of a human body (typically a human finger). That is, a touchscreen is configured to detect capacitance, not inductance. Again this is not convincing because Liu et al. specifically states in para. 0021, that the inductor 24 increases the magnitude of capacitance variation and makes the multi-pointer touchscreen stylus 20 operate the capacitive touch-screen more sensitively, thereby taken to be a functional equivalent of the recited capacitance coil. Therefore taken to meet that language of the claim.

Applicant further argues that, it is clear that Liu discloses such a stylus, because Liu is not attempting to disclose a new type of stylus that operates without conducting capacitance from the user's hand. Instead, Liu is solely attempting to claim a unique stylus tip having at least two pointers. As noted in the Background, the deficiency of standard capacitive styluses with a single pointer is that "the strengths and features of one's handwriting are unlikely to present." Id. Thus, Liu's solution is a standard capacitive stylus that operates in the same fashion as known capacitive styluses (conducting capacitance from the user's hand), with the invention being a "multi-pointer" intended to "overcome the abovementioned problem" of not showing the strengths and features of the user's handwriting. Id. at 1 6. 


This is also not convincing because applicant did not recite or describe any structure of the capacitance coil or self-capacitance device that would indicate a difference between the self-capacitance device and the conventional device, as indicated in Liu et al.. As noted in the advisory action, that the stylus of Liu will operate the same as recited (as described in para. 0021) when touching the touchscreen, and both the recited inventions and the stylus of Liu will need some sort of interaction with a user in order to provide a touch sensing to the touchscreen, therefore meeting the language of the claims. There is no description in the specification or claims that would suggest that the self-capacitance device as recited is capable of being operable without any human contact (such as remote controlled etc.). It is therefore believed that the stylus of Liu and the recited invention will .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kesil et al. (US 2004/0155666) and Murakami et al. (US 4,948,926), both show an inductive coil having inherent capacitance.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687